Title: To George Washington from Thomas Coleman Martin, 21 May 1798
From: Martin, Thomas Coleman
To: Washington, George



Sir
King & Q[uee]n County May 21st 1798

Your favor of the 10th is before me, in answer to which I beg lieve to express my thanks for your earnest wish for my success in the threshing machine which I have invented. I am sorry however that it is not yet in my power to give a full & satisfactory account of the extent of its utility: since I last wrote you I have had no more wheat with which I coul[d] make further experments.
I am now engaged in erecting a very considerable number to be usd as soon as our wheat harvest which is much earlier then yours comes on their powers then will be thoroughly tried the result of which I shall as soon as known communicate by letter to you.
Suffice it at present to say that the machine is simple & I have full confidence of ist utility—I am of opinion that manuel labour will be found to answer well & the aid of horses unne[c]essary.
I have in a few instances licenced some workmen to erect the machine on my plan for & in consideration of the sum of ten dollars for each & should have no objections to licence others. for those I make my Self I shall expect to receive sixty dollars.

Inclosd you will find a bill of scantling which will be necessary for building the machine.
I fear I shall not be able to send you a skilful workman as early as you might wish but have no dought should you not be sooner provided that I could send one some time in the summer. And am with great respect yours &c.

Thos C. Martin

